     Case 3:20-cv-01258-DMS-BLM Document 27 Filed 11/20/20 PageID.645 Page 1 of 2



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                              Case No.: 20cv1258-DMS (BLM)
11    MELISSA MORAND-DOXZON, on behalf of
      herself, all others similarly situated, and on
12                                                            ORDER GRANTING JOINT MOTION
      behalf of the general public,
                                                              FOR CONTINUANCE OF PLAINTIFF’S
13                                           Plaintiff,       DEADLINE TO FILE A MOTION FOR
                                                              CLASS CERTIFICATION AND SETTING
14    v.                                                      OF CLASS CERTIFICATION BRIEFING
15                                                            SCHEDULE
      DELAWARE NORTH COMPANIES
16    SPORTSERVICE, INC., CALIFORNIA
                                                              [ECF No. 26]
      SPORTSERVICE, INC., AND DOES 1-100
17
                                         Defendants.
18

19

20          On November 17, 2020, the parties filed a Joint Motion for Continuance of Plaintiff’s

21   Deadline to File a Motion for Class Certification and Setting of Class Certification Briefing

22   Schedule. ECF No. 26. The parties seek to continue the December 4, 2020 deadline for filing

23   the motion by forty-five days to January 18, 2021. Id. at 3. If the motion is granted, the parties

24   propose that Defendants’ opposition to the motion be due on February 17, 2021 and Plaintiff’s

25   reply on March 3, 2021. Id. In support, the parties state that there is a pending motion to

26   amend the complaint that if granted, will add an additional Defendant and Plaintiff to the case

27   who will need to engage in additional discovery. Id. at 2. Plaintiff also plans to file a second

28   motion to remand “in the upcoming weeks” and “believes it would be in the best interests

                                                          1
                                                                                     20cv1258-DMS (BLM)
     Case 3:20-cv-01258-DMS-BLM Document 27 Filed 11/20/20 PageID.646 Page 2 of 2



1    of the Parties and the Court to have this motion ruled on prior to Plaintiff filing her motion

2    for class certification.” Id. at 2, 8. The parties also state that Defendant’s Federal Rule of Civil

3    Procedure 30(b)(6) deposition will take place only two weeks before the current class

4    certification motion filing deadline which will not “allow sufficient time for Plaintiff to receive

5    and analyze the transcript for use in support of the motion.” Id. at 2. In further support, the

6    parties state that because the parties only recently reached an agreement regarding Defendants’

7    production of a sample of class records, Plaintiff will need additional time to “obtain the records

8    and submit them to an expert for analysis in support of the motion.” Id. at 2-3.

9           Good cause appearing, the parties’ motion is GRANTED. Plaintiff’s motion for class

10   certification must be filed on or before January 18, 2021. Defendants must file their opposition

11   to Plaintiff’s motion for class certification by February 17, 2021. Plaintiff must file her reply

12   by March 3, 2021. All other deadlines and requirements remain as previously set. See ECF

13   No. 11.

14          IT IS SO ORDERED.

15   Dated: 11/20/2020

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                                                                                      20cv1258-DMS (BLM)
